DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group (a) (iv) in the reply filed on 9/24/2021 is acknowledged. Claims 2, 7, 8, 18-20, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups (a) (i)-(iii) and Groups (b) (v)-(xii), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021. In addition, claims 4-6 and 14 are withdrawn as being drawn to nonelected Group (b) (vii)-(ix), per definition of non-possession in para. [0039]-[0040], and specified time frame defined in para. [0042]. Claims 1, 3, 9-13, 15-17, 21, and 22 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/20/2019 and 1/27/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 12 recites the limitation "the strap". There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosecution, examiner interprets the limitation as –the tether--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stump (US 5327592 A), herein referred to as Stump.
Regarding claim 1, Stump discloses a lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) adapted to enable a user to: a) issue an operational command which causes the support assembly to move to an operational destination (switch 314 has a down command, see controller 310 which is similar to switch box 110 in FIG. 8); b) issue a stowage command which causes the support assembly to move to a stowage destination (switch 314 has an up command, see controller 310 which is similar to switch box 110 in FIG. 8); the control system also adapted to: A) disregard the 
Regarding claim 3, Stump discloses a user interface (switch box 110) and wherein the condition for disregarding the stowage command is that the user interface is stored on the support assembly (see FIG. 1, switch box 110 is connected to power box 100).
Regarding claim 9, Stump a user interface and wherein the user interface is adapted to encumber issuance of the stowage command by reason of one or more user interface elements (on/off switch 312 and up/down switch 314) required for issuance of the stowage command being positioned on the user interface such that the element or elements are poorly accessible to a user or inconvenient for the user to operate under circumstances in which issuance of the stowage command is contraindicated. Examiner notes that regarding the switch box 110, FIG. 8 shows a wireless remote controller 310 having the same buttons and switches configuration. It should be further noted that the up/down switch 314 is on the right side of the control and the on/off switch 312 is on the left side of the control where it would be inconvenient for a right handed user to issue an up commands on the up/down switch 314 until the on/off switch 312 is placed in the on position where placement of the on/off switch is disposed on the opposite side of the user interface.
Regarding claim 10, Stump discloses a user interface designed so that a user interface element or elements which the user actuates to issue the stowage command are, under circumstances of interest, poorly accessible and/or inconvenient to operate. Examiner notes the switch box 110 is disposed at the end of a switch cord 108 further connected to a reel that can place the switchbox 110 in a position that is out of reach to a user. Furthermore, examiner notes the 
Regarding claim 11, Stump discloses the circumstances of interest are those under which execution of the stowage command is contraindicated. Examiner notes an off switch 312 is provided on the controller 310 where in the off position, activation of the up/down switch 314 does not provide any movement of the patient lift.
Regarding claim 12, Stump discloses the support assembly includes: a tether (lifting cable 70) which is retractable and deployable relative to the hoist module (winch 80 winds or unwinds lifting cable 70 in order retract or deploy patient lift 20); and a slingbar (single support bar 60) attached or attachable to a free end of the strap.
Regarding claim 13, Stump discloses wherein the control system is adapted to enable the user to issue the stowage command by way of one of: a) operation of an interface element dedicated to issuance of the stowage command (operation of the up/down switch 314 while the on/off switch is activated moves the patient lift in the upward direction); b) operation of at least one shared interface element in a way not compatible with issuance of the operational command (pressing the up portion of the up/down switch 314 does not issue a down command); c) concurrent operation of two or more interface elements, whose nonconcurent operation does not constitute issuance of the stowage command. Examiner notes at least two of the conditions are met thereby meeting the limitations of the claim. 
Regarding claim 15, Stump discloses a lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) adapted to enable a user to: a) issue an operational command which causes the support assembly to move to an operational destination (switch 314 has a down command, see controller 310 which .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stump, in view of Brulotte et al. (US 20170360635 A1), herein referred to as Brulotte.
Regarding claim 16, Stump discloses lift system for a care recipient comprising: a hoist module (winch 80 and power box 100); a support assembly (patient lift 20) which is movable relative to the hoist module; and a control system (circuit protector 128, contains switching circuitry) which includes one or more operational interface elements (on/off switch 312 and up/down switch 314, examiner notes control interface of switch box 110 is similar to wireless remote control 310 since it requires the device to be turned on in order to operate up and down switches) adapted to enable a user to issue a first operational command to increase elevation of the support 
Regarding claim 17, Stump (in view of Brulotte) teaches the one or more operational interface elements includes a first operational interface element adapted to enable issuance of the first operational command and a second operational interface element adapted to enable issuance of the second operational command. Examiner notes up/down switch 314 has an up portion and a down portion integrally formed on either side of the switch.
Regarding claim 21, Stump (in view of Brulotte) teaches wherein the user interface includes a stowage interface element by way of which the user interface is adapted to enable issuance of the stowage command, and which is dedicated to enabling issuance of the stowage command. 
Regarding claim 22, Stump teaches (in view of Brulotte) wherein the user interface includes a stowage interface element which differs from the one or more operational interface elements and by way of which the user interface is adapted to enable issuance of the stowage command. Examiner notes the on/off switch 312 disables the up/down switch 314 by cutting power to the device. The on/off switch is therefore the dedicated switch to disabling the lift. It should further be noted that a stowage position has not been claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lift systems relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Stump and Brulotte.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/27/2022